Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach the claimed limitations.  Furthermore, Hunter et al. (U.S. Pub.  No. 11,091,369) filed after the pending application is cited to reference the current state of the art.  Hunter et al. claims a wherein the core species reversibly covalently binds a first portion of the functionalized graphene layer to a second portion of the functionalized graphene layer but does not teach “a functional group bonded to the carbon-based portion, wherein: the functional group is associated with a species via a reversible covalent bond, and carbon makes up greater than or equal to 30 wt% of the carbon-based portion”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed Guinever S, Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached Monday – Thursday 1130 am – 1230 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        07/2/2022